 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                     SOUTHERN DISTRICT OF CALIFORNIA
 5   UNITED STATES OF AMERICA,
                                            Case No.: 18-CR-4493-JLS
 6                             Plaintiff,

 7                                                ORDER AND JUDGMENT TO
           v.                                     DISMISS WITHOUT PREJUDICE
 8
     RAMON MARTINEZ-HERNANDEZ,
 9
                               Defendant.
10

11

12

13        Upon motion of the United States of America and good cause

14 appearing,

15        IT IS HEREBY ORDERED that the INFORMATION in the above-entitled

16 case be dismissed without prejudice.

17        IT IS SO ORDERED.

18
     Dated: December 5, 2018
19

20

21

22

23

24

25
26

27

28
